               Case 19-23833        Doc 62     Filed 03/02/21     Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MARYLAND

In Re:                                         |
                                               |
     Michelle Oglesby                          |     Case No. 19-23833-WIL
     Debtor                                    |     Chapter 13
                                               |

                          MOTION TO DISMISS AND
                   NOTICE OF OPPORTUNITY FOR A HEARING


         Rebecca A. Herr, Chapter 13 Trustee in the above-captioned case (“Trustee”),

pursuant to section 1307(c) of the Bankruptcy Code and Bankruptcy Rule 1017(f),

requests the Court to dismiss this case. In support of her request, the Trustee respectfully

represents the following:

   1. That the Debtor filed this Chapter 13 case on October 16, 2019. The Plan, as

         confirmed, submits to the Trustee for the execution of the Plan the Debtor’s future

         earnings in the amount of $600 per month for forty-eight (48) months; and then

         $3,017 per month for twelve (12) months, for a total term of sixty (60) months.

         Total gross funding is $65,004.

   2. That given the size of the allowed claims filed, the plan is underfunded.

         Specifically, due to the accrued interest on the proof of claims filed by Main

         Street Utilities, LLC and Retreat at Fairwood Townhome Condominium, the plan

         no longer provides sufficient funding to pay all priority and secured claims in full.

   3. That the Debtor has failed to propose a modified plan to provide for the additional

         funding needed to pay all priority and secured claims.
              Case 19-23833        Doc 62     Filed 03/02/21     Page 2 of 3




   WHEREFORE, the Trustee moves that the subject case be dismissed pursuant to 11

U.S.C. 1307(c).



                                                  Respectfully submitted,

Date: March 2, 2021                             /s/ Rebecca A. Herr
                                                 Rebecca A. Herr (Fed. Bar No. 29298)
                                                 Chapter 13 Trustee
                                                 185 Admiral Cochrane Drive
                                                 Suite 240
                                                 Annapolis, MD 21401
                                                 bherr@ch13md.com



            NOTICE OF OPPORTUNITY TO REQUEST A HEARING

       You are notified of the filing of the foregoing Motion by the Trustee stating that
you have caused unreasonable delay in these proceedings which is prejudicial to creditors
and requesting that the subject case be dismissed pursuant to 11 U.S.C. Sec. 1307(c).

       You are further notified that unless a responsive pleading stating facts which
controvert, justify or explain the Trustee’s allegation be filed and a copy of said pleading
be served upon the Trustee, on or before March 23, 2021 this case will be dismissed on
such date and the case will be closed.




                             CERTIFICATE OF SERVICE


        I hereby certify that on March 2, 2021, I reviewed the Court’s CM/ECF system and
it reports that an electronic copy of the Motion to Dismiss will be served electronically by
the Court’s CM/ECF system on the following:

Donald L. Bell, Esq. donbellaw@gmail.com, admin@donbellaw.com
(Debtor’s Counsel)
              Case 19-23833      Doc 62     Filed 03/02/21     Page 3 of 3




       I hereby further certify that on March 2, 2021, a copy of the Motion to Dismiss was
also mailed first class mail, postage prepaid to:

Michelle Oglesby
12716 Gladys Retreat Circle
Bowie, MD 20720
Debtor
                                                    /s/ Rebecca A. Herr
                                                    Chapter 13 Trustee
